t c memo united_states tax_court d jean bartelma and dan f bartelma petitioners v commissioner of internal revenue respondent cynthia c bartelma and james richard bartelma petitioners v commissioner of internal revenue respondent docket nos filed date d jean bartelma and dan f bartelma pro sese cynthia c bartelma and james richard bartelma pro sese douglas s polsky for respondent memorandum findings_of_fact and opinion cohen judge the petitions in these consolidated cases were filed in response to notices of partial allowance--final determination granting in part and denying in part petitioners’ claims to abate interest on income_tax liabilities for pursuant to sec_6404 the issue for decision is whether the failure to abate the additional interest was an abuse_of_discretion unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in runnells iowa at the time that they filed their petitions in these cases dan f bartelma dan and james richard bartelma james were equal general partners in bartelma farm partnership the partnership they were also shareholders along with other family members in bartelma farms inc the partnership timely filed its form_1065 u s partnership return of income for petitioners timely filed their individual income_tax returns for on date petitioners were notified that the partnership’s form_1065 for was assigned for examination petitioners met with an agent of the internal_revenue_service irs matthew m mckenney mckenney on date and received the examination results in a letter dated date the examination resulted in adjustments to the partnership’s liabilities that flowed through to petitioners’ individual returns in date the irs sent to petitioners 30-day letters regarding the adjustments made with respect to the partnership’s liabilities petitioners through their representative marvin d berger berger filed protests to the irs determination on or about date and requested that the examination findings be appealed to the irs appeals_office appeals their cases were assigned to an appeals officer eugene h deboer deboer in date deboer sent letters dated date to berger informing him that petitioners’ cases had been referred to him for consideration after a conference with petitioners and after exchanging correspondence for a number of months deboer sent a letter dated date to berger requesting that petitioners sign a proposed agreement this letter stated that by law interest accrues from the due_date of the return in order to stop additional interest from accruing you may enclose full payment payable to the united_states treasury petitioners had also been advised during the examination and audit process that they could make an advance_payment of tax to stop the running of interest on date the irs sent statutory notices of deficiency notices to petitioners the notice sent to dan and d jean bartelma jean determined a deficiency of dollar_figure the notice sent to james and cynthia c bartelma cynthia determined a deficiency of dollar_figure these notices stated that if petitioners did not agree with the deficiency but wished to stop the running of interest they should make a cash bond and mail it to the appeals officer dan and jean filed their petition with the court on date and james and cynthia filed their petition with the court on date they did not make a cash bond to stop the running of interest those cases were consolidated and settled and decisions were entered on date the decisions resulted in deficiencies of dollar_figure against dan and jean and dollar_figure against james and cynthia additionally the decisions stated that interest will be assessed as provided by law on the deficiency due from the petitioners on date interest was assessed against petitioners on date mckenney who had been reassigned to petitioners’ cases sent to petitioners letters estimating the amount of tax petitioners would owe for additionally petitioners were made aware of the interest that was accruing on their deficiencies in a letter dated date berger requested that the irs grant petitioners a 63-percent abatement of interest on the deficiencies due to unreasonable irs delays there was no form_843 claim_for_refund and request for abatement attached to this letter in letters dated may and date mckenney stated that the requested interest abatement was unreasonable however he did include the forms and procedures necessary for petitioners to file a claim properly additionally mckenney recommended that petitioners pay at least the tax due and the amount of interest that you reasonably believe you owe in order to avoid additional interest charges petitioners filed form sec_843 on or about date requesting a 75-percent abatement of interest on date petitioners’ voluntary payments of the tax deficiencies were posted to their accounts these payments included the tax estimated as owed plus what petitioners asserted to be a reasonable amount of interest that being percent of the interest quoted in the date letters from mckenney petitioners had the ability to pay the entire amount due at the time that they made their voluntary payments however they believed that the amount of interest was unreasonable as of date mckenney was also working on petitioners’ and taxable years between date and date mckenney was unable to obtain audit information management system aims controls which allow agents to control their cases for petitioners’ accounts mckenney determined that the process of obtaining aims controls should have taken only days therefore on date the irs partially allowed petitioners’ claims for interest abatement for the period starting date and ending date the irs determined that dollar_figure of interest should be abated with respect to dan and jean and that dollar_figure of interest should be abated with respect to james and cynthia these amounts were posted to petitioners’ accounts on date the notices of partial allowance dated date stated that interest will continue to be charged on any unpaid liability petitioners objected to the irs determination and in letters dated date requested that their cases be sent to appeals their cases were assigned to diane paulson paulson on date paulson contacted petitioners by letters dated date to inform them that she was assigned to their cases and that due to her caseload she would be in touch with them within the next months on date the cases were transferred to another appeals officer al w haring haring after a telephone conversation with james haring transferred petitioners’ cases to appeals officer arthur c welp welp in des moines iowa on date by letters dated date welp told petitioners that he would contact them to schedule a conference in date welp informed petitioners that an interest specialist had discovered errors in the amounts shown as due in the letters dated date these errors had subsequently been corrected on dan and jean’s date tax bill and on james and cynthia’s date tax bill welp determined that petitioners should be granted an interest abatement for the period between date and date therefore dan and jean received extra days of interest abatement because they received their tax bill on date but were allowed interest abatement through date the interest abatement was reduced by the amount of abatement previously allowed for the period between august and date as a result dan and jean received an abatement of dollar_figure and james and cynthia received an abatement of dollar_figure these amounts were reflected in the notices of partial allowance--final determination sent to petitioners on date petitioners paid the disputed balances on date and filed petitions with the court on date the amounts in dispute are dollar_figure for dan and jean and dollar_figure for james and cynthia opinion under sec_6404 the commissioner may abate the assessment of interest on any deficiency if the interest is attributable to an error or delay by an officer_or_employee of the irs acting in his official capacity in performing a ministerial_act amendments to sec_6404 in do not apply to this case because they apply only to interest accruing with respect to deficiencies or payments for tax years beginning after date taxpayer bill of right sec_2 publaw_104_168 110_stat_1457 a ministerial_act is a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act have taken place sec_301_6404-2t b temporary proced admin regs fed reg date the mere passage of time during a tax dispute does not establish error or delay in performing a ministerial_act 113_tc_145 the court may order abatement where the commissioner abuses his discretion by failing to abate interest sec_6404 in order to prevail a taxpayer must prove that the commissioner exercised this discretion arbitrarily capriciously or without sound basis in fact or law lee v commissioner supra pincite 112_tc_19 petitioners argue that there were a number of delays and errors throughout the protest and appeals process at trial of these cases however petitioners failed to identify any specific instances that would qualify under the statute as an error or delay by an officer_or_employee of the irs in performing a ministerial_act during the processing of their various protests appeals and tax_court cases only broad allegations regarding a lack of timeliness and accuracy were put forth petitioners made reference to lengthy periods during which they would hear nothing from the irs however with the exception of mckenney’s inability to get aims controls in for which an interest abatement had previously been allowed a review of the work history and correspondence shows that irs personnel were engaged in a managerial decision-making process during these times and that there was no ministerial delay sec_301_6404-2t b temporary proced admin regs supra acts that are either managerial or arise out of general administrative decisions are not ministerial see 389_f3d_601 6th cir deciding how and when to work on cases based on an evaluation of the entire caseload and workload priorities is not a ministerial_act see id petitioners also cite errors and miscalculations made in the amounts of liabilities owed for which were set forth in the date letter from mckenney and later corrected by welp again petitioners were granted an abatement of interest for this period there were no other specific instances of a ministerial error by respondent in addition to denying any ministerial errors or delays respondent argues that petitioners were made aware of the increasing interest on their liabilities in numerous letters and had the ability to pay their liabilities to stop the interest from accruing petitioners could have paid as early as the date of the original notices of deficiency in date or they could have paid upon settlement of the original tax_court cases in date when petitioners made voluntary payments in date they could have paid the entire amounts due and requested refunds in their abatement claims finally petitioners could have paid when they received their final tax bills in date and date respectively however petitioners did not pay the entire amounts due until date petitioners’ delayed payments of their liabilities are not attributable to error or delay by any officer_or_employee of the irs in performing a ministerial_act sec_6404 because petitioners presented neither authority nor evidence to support their claim that there were ministerial errors and delays above and beyond those that had already been identified and remedied there was no abuse_of_discretion in denying an additional abatement of interest in these cases to reflect the foregoing decisions will be entered for respondent
